Notice of Pre-AIA  or AIA  Status
 	The present application 15/981,138, filed on 5/16/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 8/10/2021. 
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/10/2021 has been entered
Drawings
The Drawings filed on 5/16/2018 are acceptable for examination purpose.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Reasons for Allowance

 	Claims 1-20are allowed.
	The following is an examiner’s statement of reasons:

 	The prior art of Berger,III et al., US Pub.No. 20160252636 is directed to monitoring surface for gas and oil flow, more specifically gas and oil flow venting from a surface using time intervals.  Prior art of Berger teaches monitoring gas and oil flow with respect to time intervals, in one example during the first time interval, first gas bubble is observed until a second gas bubble is observed, the data feed from the data capture device (fig 2), also calculating time intervals between first gas bubble with respect to size, velocity to the second gas bubble  size and velocity is recorded, further observed patterns are analyzed using bubble flow classification with respect to unique time interval, bubble size and like (fig 3A-3B, 0145-0151)






 	The prior art of Aamodt et al., US Pub.No. 20100235101 is directed to monitoring drilling operation, more specifically using case based reasoning to match the current drilling situation  (Abstract).  The prior art of Aamodt teaches monitoring drilling operations and recording real time drilling data particularly observed data is indexed on a time-based scale (fig 2),  real-time monitoring including various parameters such as block position, bit depth, flow rate, pump pressure, rate of penetration, rotations per minute and torque and like (0045).  The prior art of Aamodt also teaches graphical user interface displaying time line of observed parameters and processed parameters as detailed in fig 2-3.







 	“identifying a time interval during which mud flow-in values are within a fluctuation threshold, wherein the identified interval is divided into a first portion and a second portion;
 	comparing the extrapolated value of the SPP parameter with actual values of the SPP parameter in the second portion of the identified time interval”, in claim 1,8,15.
 	These features, together with the other limitations of the independent           claims are novel and non-obvious over the prior art of record. The dependent         claims 2-7,9-14,16-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable








	


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158